Upon rehearing and reconsideration I think that plaintiffs should have opportunity, at a hearing on the merits, to substantiate, if they can, the charges made in the bill herein.
The bill was dismissed on special motion and, upon this review, we must accept, as true, every *Page 15 
averment well pleaded therein. Mere conclusions of the pleader, without disclosure of justifying grounds, will not suffice. On the other hand a recital of the evidence is not required.
The allegations in the bill are quite general in nature and, therefore, near the line of inadequate pleading, but there are specific allegations of administrative acts, constituting legal fraud and operative to the injury of plaintiffs. The bill covers 30 pages of the printed record.
If the following excerpts, taken from the bill of complaint, can be substantiated they command judicial attention. Whether they can be so established is not now before us, for defendants have raised no such issue.
We quote from the bill:
"20. That in making up said assessment rolls the said cities of Pontiac and Royal Oak did not assess the real property located therein and subject to taxation, at its true cash value, but at values substantially lower than the real cash value thereof, and that said action was deliberate, intentional with knowledge of the facts, and for the purpose of reducing the taxes in the cities of Pontiac and Royal Oak for the benefit of property owners therein, so that other municipal units in said county of Oakland, and specifically the taxpayers of Bloomfield Hills and Birmingham would pay a larger percentage of said taxes than they should be called upon to pay, and that said action constituted a fraud upon the taxpayers of the cities of Birmingham and Bloomfield Hills.
"21. That said assessing officers of the said cities of Pontiac and Royal Oak designedly left off the assessment rolls large amounts of personal property properly taxable and which if placed on the tax rolls would have increased the value of the taxable property in the city of Pontiac and city of Royal *Page 16 
Oak by many millions of dollars, that the omission of said personal property from said tax rolls was deliberate, intentional and by design and for the purpose of shifting the burden of taxation from the property owners subject to taxation in the cities of Pontiac and Royal Oak to the property owners in other sections of said Oakland county, and specifically to the property owners subject to taxation in the cities of Birmingham and Bloomfield Hills, and was a fraud upon said property owners. * * *
"26. That said board of supervisors well knew that the said city of Pontiac had designedly omitted from its assessment roll personal property of the value of upwards of $50,000,000 and that the effect thereof would be to substantially increase the amount of taxes to be paid by the taxpayers of Birmingham and Bloomfield Hills, and it was the duty of said board of supervisors to compel the said city of Pontiac by appropriate action to place said personal property on its assessment rolls, but that said board of supervisors did not perform its duties in this respect, substantially ignored the fraudulent action of said city of Pontiac in undervaluing the real property located therein and in omitting from its assessment roll personal property of great value, did not increase the values placed upon said real estate in the city of Pontiac to its true cash value, took no steps to compel the said city of Pontiac to assess all of the taxable personal property located in said city of Pontiac and by its actions co-operated in the plan to compel the taxpayers of Birmingham and Bloomfield Hills to pay more than their proportionate share of the State and county taxes for the fiscal year 1934-1935. * * *
"29. That it was contemplated by the provisions of 1 Comp. Laws 1929, § 3422, and the amendments thereto that said State tax commission should in good faith investigate the matters set forth in said petitions to determine whether or not the equalization *Page 17 
complained of was unfair, unjust, inequitable or discriminatory, and for the purpose to order said board of supervisors to reconvene and cause the assessment rolls of said county to be brought before it and to summon the several supervisors of said county board before it to give evidence in relation to said equalization and to take such further action and make such further investigation in the premises as might be deemed necessary, but that said State tax commission at the meeting held in accordance with the provisions of the official order, exhibit B, arbitrarily refused to hear evidence upon said petition or to allow said petitioner, the city of Birmingham, through its legally delegated representatives, to present any testimony to substantiate the allegations of its said appeal, refused the said petitioner, the city of Birmingham, plaintiff herein, the opportunity of examining the various members of the board of supervisors, or any of them, or the assessment rolls of their respective townships, wards or cities, as the case might be; did not itself examine into the values placed upon the properties in the cities of Pontiac, Birmingham, Royal Oak and Bloomfield Hills, and other units of the county of Oakland by said supervisors, and proceeded arbitrarily without any hearing and after specifically denying to the said city of Birmingham its constitutional right to be heard and to present such testimony as might be necessary to establish the allegations of its said appeal, to dismiss said appeal, making no changes in the values placed by said supervisors on taxable properties in the cities of Pontiac, Birmingham, Bloomfield Hills and Royal Oak. * * *
"43. (j) That the said board of supervisors of the county of Oakland and the State tax commission in the valuations placed upon all parcels of property upon the assessment roll in said cities of Birmingham and Bloomfield Hills, placed valuations thereon far in excess of the true cash value of said properties, *Page 18 
and that its action in the premises operated as a legal fraud not only on the rights of these plaintiffs but upon all of the property owners of the said cities of Birmingham and Bloomfield Hills; that the action of the said board of supervisors of the county of Oakland and said State tax commission in the premises was an abuse of the discretionary power vested in said commission and has resulted in gross discrimination as to said property owners in the cities of Birmingham and Bloomfield Hills, is excessive, burdensome, unequal and fraudulent. * * *
"(1) That the acts of the defendants, the board of supervisors of the county of Oakland and the State tax commission in fixing the said excessive and unlawful valuations upon said properties violate the fourteenth amendment of the Constitution of the United States of America in that they abridge the privileges, rights and immunities of citizens of the United States of America and deprive to them the equal protection of the law."
In Sloman-Polk Co. v. City of Detroit, 261 Mich. 689
(87 A.L.R. 1294), we held:
"Intentional overassessment is fraud. A court of equity has jurisdiction to relieve against such fraud."
The overassessment in that case was general and, therefore, held no injury peculiar to the plaintiff therein.
In the case at bar it is alleged that intentional underassessment in one part of the equalization district was planned to, and did, bring overassessment in another part thereof, and those injured thereby were denied their right to be heard in season by the board having power and duty of correction.
I do not entertain the view that assessing officers may so act and shift the burden of taxation from *Page 19 
one part of the county to another and render helpless the taxpayers discriminated against.
This is not a proceeding in the nature of mandamus nor review in the nature of certiorari but a direct and seasonable effort to preserve rights against an alleged arbitrary exercise of the taxing power.
The decree, dismissing the bill, should be reversed and the case remanded to the circuit court for hearing upon the merits.
TOY, J., did not sit. POTTER, J., took no part in this decision.